Title: From George Washington to Wilhelm von Knyphausen, 26 February 1782
From: Washington, George
To: Knyphausen, Wilhelm von


                  
                     Sir
                     Philada 26: February 1782.
                  
                  I have been honored with your Excellency’s favors of the 23d of November and 21st of January last.  I beg you will be persuaded that there were particular reasons which operated against permitting an officer to come to Philada with money for the Hessian prisoners of War there at the time the request was first made—I now inclose a passport, which may be filled up with the name of any other Officer but that of Lieut. Sobbel—The last time that Gentleman was sent upon business of a similar nature there was a difference between him and some of the people here, which is the reason of my objecting to him at present.
                  As an Officer will be sent out by Sir Henry Clinton with Money for the prisoners of War at their different places of Cantonment, I would recommend it to your Excellency to direct the Gentleman who will be appointed by you to come at the same time—I shall order an escort from Elisabeth Town and he will therefore travel perfectly safe.  I have the honor to be Yr Excellency’s Most obt and hble servt.
                  
                  By His Excellency George Washington Esquire General and Commander in Chief of the Armies of the United States of America.Permission is hereby granted to   proceed from New York to Philada with a sum of Money for the Use of the Hessian Prisoners of War in that City—Upon his arrival there he is to report himself to the Secretary at War and conform, during his stay, to such restrictions as may be imposed upon him.  Given under my Hand and Seal at Philada this 26th day of Feby 1782.
                  
               